TRUSTCO Exhibit 99 (a) Bank Corp NY News Release 5 Sarnowski Drive, Glenville, New York, 12302 (518) 377-3311Fax:(518) 381-3668 Subsidiary:Trustco Bank NASDAQ TRST Contact: Kevin T. Timmons Vice President/Treasurer (518) 381-3607 FOR IMMEDIATE RELEASE: TrustCo Announces Second Quarter Profits Glenville, New York – July 21, 2009 TrustCo Bank Corp NY (TrustCo, Nasdaq: TRST)today announced net income for the second quarter of 2009 of $5.4 million, equal to diluted earnings per share of $0.070, as compared to net income of $6.3 million and diluted earnings per share of $0.083 for the immediately preceding quarter.As previously discussed, results for the second quarter of 2009 include the special deposit insurance premium levied by the FDIC on all banks.The total FDIC premium increased by $2.9 million in second quarter of 2009 over the second quarter of 2008 and by $3.8 million on a year-to-date basis for 2009 compared to 2008.Making the earnings announcement was Robert J. McCormick, Chairman, President and Chief Executive Officer.Mr. McCormick noted, “Taking the special FDIC insurance assessment into consideration, second quarter results were encouraging and continue a trend in 2009 of solid earnings and growth.We look forward to the remainder of 2009 with cautious optimism as our internal trends remain positive.”Return on average equity and return on average assets were 9.10% and 0.61%, respectively, for the second quarter of 2009, compared to 10.87% and 0.75% for the first quarter of 2009. In the second quarter of 2008, net income was $8.5 million and earnings per share were $0.112. This resulted in return on average equity and return on average assets of 14.72% and 0.99%, respectively, for the second quarter of 2008. Mr. McCormick also noted “As I discussed at our 2009 annual meeting of shareholders, the special FDIC insurance assessment will be a significant drag on the earnings of all banks in the second quarter.The financial and economic problems that hurt many financial institutions in 2007 and 2008 have continued thus far in 2009.While these conditions have had an impact on virtually all financial institutions, as well as most other businesses, TrustCo’s long-term focus on traditional lending criteria and conservative balance sheet management has helped us avoid most aspects of these problems.This has enabled us to maintain an extremely strong balance sheet and continued profitability.” For the first half of 2009 net income was $11.7 million and resulted in diluted earnings per share of $0.154, as compared to the first half of 2008 that resulted in net income of $17.9 million and diluted earnings per share of $0.237.As noted, FDIC insurance premiums increased by $3.8 million in the first half of 2009 compared to the first half of 2008.Return on average assets and return on average equity were 0.68% and 9.98%, respectively, for the first six months of 2009 and 1.06% and 15.60% for the comparable period in 2008. TrustCo continued to report strong growth in loans on a year-over-year basis.For the quarter ended June 30, 2009, average loans were up $203.2 million or 10.3% compared to the same period in 2008.During the second quarter of 2009, TrustCo opened three offices to bring the total to 129.Seventeen offices were opened during 2008.Current plans call for the major expansion program to be completed in 2009 with a few new branches planned in the markets currently served.Mr. McCormick noted that, “We are pleased with the results of our expansion program but are mindful that achieving our goals will take time and continued hard work.” The Company’s net interest margin was 3.24% for the second quarter of 2009, compared to 2.88% in the second quarter of 2008 and to 2.96% in the first quarter of 2009.Net income was also impacted by a loan loss provision of $2.8 million for the second quarter of 2009, compared to a provision of $700 thousand in the second quarter of 2008 and a provision of $2.0 million for the first quarter of 2009. Nonperforming loans continued to increase in the second quarter of 2009, but remain at manageable levels and reserve coverage of gross loans and net charge-offs remains strong.At June 30, 2009, nonperforming loans were equal to 2.01% of total loans, while the allowance for loan losses was 0.8 times nonperforming loans.Reserves were equal to 1.65% to total loans at June 30, 2009 and covered annualized second quarter net charge-offs by 3.3 times. Trustco Bank was recently named the eighth best performing bank in the country by the ABA Banking Journal out of all banks with assets of more than $3 billion. TrustCo Bank Corp is a $3.6 billion bank holding company and through its subsidiary, Trustco Bank, operates 129 offices in New York, New Jersey, Vermont, Massachusetts, and Florida. In addition, the Bank operates a full service Trust Department.The common shares of TrustCo are traded on The NASDAQ Global Select Market under the symbol TRST. Except for the historical information contained herein, the matters discussed in this news release and other information contained in TrustCo’s Securities and Exchange Commission filings may express “forward-looking statements.”Those “forward-looking statements” may involve risk and uncertainties, including statements containing future events or performance and assumptions and other statements of historical facts. TrustCo wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.The following important factors, among others, in some cases have affected and in the future could affect TrustCo’s actual results, and could cause TrustCo’s actual financial performance to differ materially from that expressed in any forward-looking statement:(1) credit risk, (2) interest rate risk, (3) competition, (4) changes in the regulatory environment, (5) real estate and collateral values, and (6) changes in local market areas and general business and economic trends.The foregoing list should not be construed as exhaustive, and the Company disclaims any obligation to subsequently revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. TRUSTCO BANK CORP NY GLENVILLE, NY FINANCIAL HIGHLIGHTS (dollars in thousands, except per share data) (Unaudited) Three Months Ended 06/30/09 03/31/09 06/30/08 Summary of operations Net interest income (TE) $ Provision for loan losses Net securities transactions ) Net trading losses ) ) ) Noninterest income Noninterest expense Net income Per common share Net income per share: - Basic $ - Diluted Cash dividends Tangible Book value at period end Market price at period end At period end Full time equivalent employees Full service banking offices Performance ratios Return on average assets % Return on average equity (1) Efficiency (2) Net interest spread (TE) Net interest margin (TE) Dividend payout ratio Capital ratios at period end (3) Total equity to assets % Tier 1 risk adjusted capital Total risk adjusted capital Asset quality analysis at period end Nonperforming loans to total loans % Nonperforming assets to total assets Allowance for loan losses to total loans Coverage ratio (4) X Average equity excludes the effect of accumulated other comprehensive income. Calculated as noninterest expense (excluding ORE income/expense, specialized consulting and any one-time charges) divided by taxable equivalent net interest income plus noninterest income (excluding net securities transactions, unrealized trading gains and losses and one-time income items). Capital ratios exclude the effect of accumulated other comprehensive income. Calculated as allowance for loan losses divided by total nonperforming loans.
